Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 1 of 33 PagelD: 161

Attorney ID AB2814

A. Michael Barker, Esquire
Vanessa E. James, Esquire
Attorney ID VEJ0548
BARKER, GELFAND, JAMES & SARVAS
a Professional Corporation
Linwood Greene — Suite-12

210 New Road

Linwood, New Jersey 08221
(609) 601-8677
AMBarker@BarkerLawFirm.net
Our File Number: 60302-01

Attorney for Defendants, Jennifer Webb-McRae, Harold Shapiro [incorrectly
captioned as Howard Shapiro], Richard Necelis, and Ronald Cuff, Individually and
in their Official Capacities, and Cumberland County, a New Jersey Municipal

Corporation

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY — CAMDEN

 

ROBERT BERNARD,

Plaintiff
v.

JENNIFER WEBB-MCRAE, HOWARD
SHAPIRO [sic], RICHARD NECELIS, and
RONALD CUFF, individually and in their official
capacities, and CUMBERLAND COUNTY, a
New Jersey Municipal Corporation,

Defendants

 

 

On the Brief:
Vanessa E. James, Esquire

Civil Action
Number 17-cv-07030 (RBK/AMD)

BRIEF IN SUPPORT OF MOTION
FOR SUMMARY JUDGMENT BY
DEFENDANTS
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 2 of 33 PagelD: 162

 

TABLE OF CONTENTS
I. PREAMBLE ......cccccccccescssssesseseccsecsssvectvecseccsecevsesecevsucestsusecesececseneveesersesesers 1
Tl. STATEMENT OF FACTS vccccccccccccccessessceccnseceececessceesensnseaseseeeeeesnenensees 2
HE. LEGAL ARGUMENT ooo ccccccccccccccccaccerecsececsuaceucsuesesauaveuauusesecesesenenenss 2
A. Standard of Review .cccccccccscccssccsscsccsscesesccssecvsnsssseseseceersecsueesseseverees 2

B. Plaintiff's Title VIL claim should be dismissed based on Plaintiffs
failure to exhaust his administrative remedies. ...........cccccccecccceeceseseeees 4

C. Plaintiff's Title VIL and NJLAD retaliation claims are analyzed
analogously using the McDonnell Douglas framework................4 5

D. Plaintiff cannot establish the causation element of his Title VII and

NJLAD retaliation claims..........cccccccee eee ee eee e rere eee eeen seen enaes 6
E. In the alternative, Plaintiff cannot establish the “protected conduct”
element of his Title VIT and NJLAD claims............ccccceeeeeereeeees 8

F, In the alternative, Plaintiff cannot establish the “adverse employment

action” element of his Title VII and NJLAD claims..................68 9
1. The sustained finding resulting from the Cruz investigation.............. 10
2. The transfer to the Grand Jury/Trial Unit..............ccecc cee eceee eee eee 11
3. The “Brady” disclosures.........cccccscescereveeeeueeeeveeetseeueneeareeeenes 12

4, The LA. investigation into a search warrant being served on
AN iNCOrrect FESIMENCE...... 0... cece eee eee ects eee eset eeeeasesstsrssssesseesseee Lo

5. Plaintiff has not applied for any promotion and thus
has no viable failure to promote claim.............. cc ceeeccee eee etene eee 14
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 3 of 33 PagelD: 163

G. In the alternative, Defendants have a legitimate business reason
of the employment actions taken as to Plaintiff which Plaintiff
cannot sufficiently rebut..........ccsccecesseeeeteseeeteeeaeeneeetaesusens 15

H. Plaintiff's retaliation claims pursuant to 42 U.S.C. 1983 and

the NJCRA are analyzed analogously and should therefore be
dismissed for the Same reaSOMNS..........ccc cece cece eee eeeeeu esa seeeneesess 17

I. Plaintiff cannot establish his 42 U.S.C. 1983 and NICRA
retaliation ClaLMS..........ccccceeessevecccccveneenanenesseteveveeceeeenneas 18

K. Plaintiff cannot establish his 42 U.S.C. 1985 civil right conspiracy
CLAN eee c eee ce nce e cee se teen ee ee eases eeeetaeeeeuteeenenseasaeer ener: 23
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 4 of 33 PagelID: 164

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ...ccecseeeseeseeeenesenienen 3
Applewhite v. Twp. of Millburn, 2013 U.S. Dist. LEXIS 145759
(D.N.J. October 9, 2013) occcccscsecssscscsecssccseetsccsesssecssssaeersscseesecsessaserseseesesseens 18
Armstrong v. Manzo, 380 U.S, 545 (1965). esccscsecseeereeeeressescaseneseessassseeeenss 21
Aulson v, Blanchard, 83 F.3d 1 (ist Cir. 1996)... ccesssscsrecssesesesesensersesetenessesneess 24
Barnes v. Office Depot, Inc., 2009 U.S. Dist. LEXIS 109519
CD.NVT. Nov, 24, 2009) ccc ccccserrsenccnereeesesecescesseeenessaesseessesieeeeceeessesseseeseesaeees 5
Barzanty v. Verizon Pennsylvania, Inc., 361 F. App'x 411 Gd Cir. 2001)... 4
Beasley v. Passaic Cty., 377 N.J. Super. 585 (Super. Ct. App. Div. 2005)........... 13
Berry v. N.J. State Prison, 2009 U.S. Dist. LEXIS 115171
(D.N.J. December 10, 2009)... eecaecssssenecerectscesecsecseeseecenessessecsessessesesessaeseenees 7
Betts v. Summit Oaks Hosp., 687 Fed. Appx. 206 (3d Cir. Apr. 27, 2017)... 10
Bjorgung v. Whitetail Resort, LP, 550 F.3d 263 (3d Cir. 2008)... cccceeeeeeees 3
Bray v. Alexandria Women's Health Clinic, 506 U.S. 263 (1993)... cceeeeeteee 24
Breaux v. City of Garland, 205 F.3d 150 (Sth Cir, 2000) wc cceccscseetsetseceeees 13
Burlington Indus. Inc. v. Ellerth, 524 U.S. 742 (1998)... cesssessccseesseseasesereees 9, 10
Cardenas v. Massey, 269 F.3d 251 (3d Cir. 2001)... ccc cccecccecssseserteessrecseseeseaees 10

Celestine v, Foley, 2010 U.S. Dist. LEXIS 132511 (D.N.J. December 14, 2010). 17

Celotex Corp. v. Catrett, 477 U.S. 317 (1986)... cessecsssccsersvssserseressrssenseresetsseeseas 3

Clayton v. City of Atl. City, 722 F. Supp. 2d 581 (D.N.J. 2010) vvccsssseesessseeen 22

ili
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 5 of 33 PagelD: 165

 

 

 

 

 

 

 

 

 

 

 

 

Congregation Kol Ami v. Abington Twp, 309 F.3d 120 (3d Cir. 2002) we. 3
Cottrell v. Wheels, 2011 U.S. Dist. LEXIS 26646 (D.N.J. Mar, 15, 2011)... 18
Den Hollander v. Twp, Of Franklin, 2010 N.J. Super. Unpub. LEXIS 2314

(Law Div, January 22, 2010)... ccsccsessscssseesescssesseeseesesersneessesuersesasssaessussasesensens 17
Dykes v. Se. Pa. Transp, Auth., 68 F.3d 1564 (3d Cir. 1995) wc cceseecsseteresenes 23
El-Sioufi v, St. Peter's Univ. Hosp., 382 N.J. Super. 145 (App. Div. 2005).......... 13
Farber v. City of Paterson, 440 F.3d 131 (3rd Cir, 2006)... cccceeeeseersereees 24, 25
Fiorentini v. William Penn Sch. Dist., 665 F. App'x 229 Gd Cir, 2016) cece 10
Fuentes v. Perskie, 32 F.3d 759 (3d Cir, 1994)... eccccsesesssssecsessessesssesserecsseeens 15
H&R Grenville Fine Dining, Inc. v, Borough of Bay Head, 2011 U.S. Dist. LEXIS

145447 (D.N.J, Dec, 19, 201 LD) eesccceseccsscsnsesssessscseesssessssesseesssesensssneveapesees 23
Gorum vy. Sessoms, 561 F.3d 179 (3d Cir, 2009). cceccscsessesssesssessesaessseeeeses 19
Hargrave v. Cnty. of Atl., 262 F. Supp. 2d 393 (D.N.J. 2003) occcccccceseetesseneeesees 9
Hay v. GMAC Mortgage Corp., 2003 U.S. Dist. LEXIS 16550

(E.D. Pa, Sept. 11, 2003). csccssseresssiescssstectsrtsssersesssesessessesseeresseesassrseres 10
Higgins v. Pascack Valley Hosp., 158 N.J. 404 (1999) occ cecceesessstseserseneeeaes 13
Hill v, Borough of Kutztown, 455 F.3d 225 (3d Cir, 2006) ......cceecessseessneesseren 19
Horneff v. PSEG Nuclear, LLC, 2015 U.S. Dist. LEXIS 6613

(DIN, Jan. 21, 2015) ccecccsececssssssecesecsecseccseseresseesessaeserscaessnssasensessecessssasseseasssass 8
Jones v. Fitzgerald, 285 F.3d 705 (8 Cir, 2002)... .ccccccccsesesssecssecssscscsvscsenrscersenens 13
Johnson v. Shinseki, 410 F. App'x 473 (3d Cir, 2011). ccccscsscsecssceeessserereseeens 4
Lake v. Arnold, 112 F.3d 682 (3d Cir, 1997)... cccccesesssserseseesseessssssesersressseessees 23
Lehmann v. Toys R Us, Inc., 132 N.J. 587 (1993) v.ccccccccesssssessessssvssccstevsusssverevens 5

 

iv
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 6 of 33 PagelD: 166

Marrero v. Camden Cnty. Bd. of Soc. Servs.,164 F. Supp.2d 455 (D.N.J. 2001)... 9

Mathews v. Cingular Wireless, 2011 U.S. Dist. LEXIS 16506

 

 

 

 

 

 

 

 

 

 

 

 

CD.N.J. Feb, 16, 2011) cic csesccesscsssscssssssserscssssscsssseessecsessecsessessessassasessesessenesseeess 8
Mathews v. Eldridge, 424 U.S. 319 (1976)... cicccsccssscsccssessseceesssessersesersseereeerees 21
Matsushita Elec, Indus. Co. v. Zenith Radio Corp..475 U.S. 574 (1986)... cee 3
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)... cccecssesssseseerseesseeerees 5
Middleton v. City of Ocean City, 2014 U.S. Dist. LEXIS 88368
(D.N.J. June 30, 2014) occ ceccsccesesesneeeecsssseecnessaeseeseasseesseessessaesaesressesensenepnsens 17
Mitchell v. Miller, 884 F. Supp. 2d 334 (W.D. Pa. 2012) vu. ccceccecseseesersereneeees 20
Moore v. City of Phila., 461 F.3d 33 (3d Cir, 2006)... cccsecseessessseeeceerseeees 5,15
Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d Cir. 2000) wee cccesseseesereees 21
Rezem Family Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103
(App. Div. 2011). cecescceseesscssesseersecsscseescsssssestevcsesseesnssneseatesseseeeseesauseresasesesneas 17
Rizzo v. PPL Serv. Corp., 2005 U.S. Dist. LEXIS 6757
(E.D. Pa. Apr. 19, 2005). ccceesssseessessecsecssetsessecssesssesseseesssesesseseesseseeraeens 10, 14
Robinson v. City of Pittsburgh, 120 F.3d 1286 (3d Cir, 1997)... cceccenesresenerees 9
Rodriguez v, Ready Pac Produce, 2014 U.S. Dist. LEXIS 64139
(D.N.J. May 9, 2014). cccccceccssssseesneessecsssessneeeeecesessarseressetsasessaseassseeteasersesens 4
Russo v. Voorhees Twp., 403 F. Supp. 2d 352 (D.N.J. 2005)... cssscesessesessesereersees 25
Skoorka vy, Kean Univ., 2019 U.S. Dist. LEXIS 39024
(D.N.S. Mar. 11, 2019) oc ccceseceeecsceseecnscsseesesssescaeescesesaepseeseesesaeseasenseuensenegs 14
Slagle v. Cnty. Of Clarion, 435 F.3d 262 (3d Cir. 2006)... .ccccccccccsssesssseteeneenees 8
Smith v. Twp. of E. Greenwich, 519 F. Supp. 2d 4930 (D.N.J. 2007). seevatereneetenees 21

 
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 7 of 33 PagelD: 167

 

 

 

 

 

 

 

 

 

 

Spinks v. ‘Twp. of Clinton, 402 N.J. Super. 465 (App. Div. 2008)... ccc eeeeeeeees 13
storms v. KA Indus, Servs., LLC, 2014 U.S. Dist. LEXIS 87893

(D.NVJ. Jume 26, 2014) ce cceecsesseseesnesssesneeseeneesesaeeseaereseaecasuasssessesuesseseseateasenees 4
Swain v, City of Vineland, 457 F. App'x 107 (3d Cir, 2012) cccssscsseresseeevens 11
Tuthill v. Consolidated Rail Corp., 1997 U.S. Dist. LEXIS 13304

(E.D, Pa. Aug. 26, 1997) oo cccccecsecsesssssesesssssesseecsesesesssevsreesnesaseessensessessuseserneersass 8
Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013) ..cccccssesssvescssseserseeeess 6
Urey v. Grove City College, 94 Fed. Appx. 79 (3d Cir. 2004)... .ceseseteeeeeees 10
Williams vy. Bristol-Myers Squibb Co., 85 F.3d 270 (7th Cir. 1996) wee 11
Williams v. Phila, Hous. Auth. Police Dept., 380 F.3d 751 (3d Cir, 2004)........00 7
Williams v. Rowan Univ., 2014 U.S. Dist. LEXIS 171396

(D.NJ. Dec. 11, 2014) ec cccccececessenseesecseeceesssserecssvsesenserssesesnesenssentennscesseeseenges 18
Woods v. Salisbury Behavioral Health, Inc., 3 F. Supp. 3d 238

(M.D, Pa. 2014) ccc ccececceneesessseseecesesseersecessnecesessevsesentenseseessesnseeessassseseaeasesenssenees al
Statutes

L. Cry. R. 56.18). ceccssesscesceesessssesseecsessssesseavseecsssevseesuscssusesescssssassscuseseseneevauesenavenss 2
Federal Rule of Civil Procedure 56(C) v...c.ccccccsssseessensersessesssverersesseeusessanssasssseees 2,3
NES AL 1016-2 ee ececeecneeeeeecsteersesesesseeesssseecasesssseevsecsessaeseseseesseesereseassesentesas 17

vi
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 8 of 33 PagelD: 168

I, PREAMBLE

Succinctly, Plaintiff, Cumberland County Prosecutor’s Office (“CCPO)
Detective Bernard, alleges that he was subjected to retaliation after he provided a
statement as part of a CCPO internal investigation wherein Plaintiff allegedly
corroborated some allegations of sexual harassment made by Plaintiff's colleague,
CCPO Detective Lynn Wehling. Specifically, Plaintiff alleges that he was subject to
an internal affairs investigation which resulted in a “sustained” finding. Plaintiff also
alleged that due to this “sustained” finding, a “Brady” disclosure was made as part
of a criminal wiretap investigation which occurred years later wherein CCPO First
Assistant Prosecutor Harold Shapiro determined that Plaintiff would not be an
affiant due to the “sustained” finding presenting a potential Brady issue. Plaintiff
also alleges that he was subject to retaliation because he has not been promoted, was
transferred to the Grand Jury/Trial Unit and when he was subject to an internal
affairs investigation involving the alleged misidentification of residence upon which
a search warrant was served, Finally, Plaintiff alleges that he was denied due process
because he was not given proper notice, a/k/a, a “target letter,” for either of the above
internal affairs investigations.

While, as will be explained in detail below, Plaintiffs retaliation claims fail
for a number of reasons, at base, Plaintiff simply has no evidence to demonstrate

causation. As this Court is well aware, post hac ergo proctor hac logic is not

Page 1}
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION e#LINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 9 of 33 PagelD: 169

sufficient competent evidence of causation. Additionally, even if Plaintiff could
establish causation, he cannot establish that he engaged in protected activity because
giving a truthful statement as part of an internal investigation (as Plaintiff was
required to do) is not considered “protected activity.” Moreover, Plaintiff cannot
show that he suffered an adverse employment action because he established that any
of the alleged retaliatory conduct materially impacted his salary, job title, potential
for advancement or benefits. Plaintiff's due process claims fail because he was not
entitled to receive a “target letter” as Plaintiff asserts and, even if he was, the failure
to provide the letter does not constitute a due process violation. Thus, as will be
explained in detail below, summary judgment should be granted as to all claims
against all Defendants and, as such, this action should be dismissed in its entirety
with prejudice.
i. STATEMENT OF FACTS

As required by L.Civ.R. 56.1(a), Defendants’ Statement of Facts has been
removed from the Brief and separately bound.
Ii. LEGAL ARGUMENT
A. Standard of Review

Federal Rule of Civil Procedure 56(c) provides that summary judgment
should be granted “if pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

Page 2
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 10 of 33 PagelID: 170

issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law.” Fed. R. Civ. P. 56(c). A genuine issue of fact exists if a reasonable
jury could possibly hold in the non-movant’s favor on that issue. Congregation Kol
Ami v. Abington Twp., 309 F.3d 120, 130 (3d Cir. 2002). Further, a fact is
“material” only ifit will affect the outcome ofa lawsuit. Anderson vy. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986).

In deciding a motion for summary judgment, a court must construe all facts
and inferences in the light most favorable to the non-moving party. Bjorgung v.
Whitetail Resort, LP, 550 F.3d 263, 268 (3d Cir. 2008). However, “the mere
existence of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment.” Id. at 268 (quoting,
Anderson, 477 U.S, at 247-48). It is the burden of the moving party to demonstrate

that no genuine issue of material fact remains. Celotex Corp. v. Catrett, 477 U.S.

 

317, 322-23 (1986).

“Once the moving party has properly supported its showing of no triable issue
of fact and of an entitlement to judgment as a matter of law, the non-moving party ©
‘must do more than simply show that there is some metaphysical doubt as to material
facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986). The non-moving party must demonstrate specific facts showing that there

is a genuine issue for trial. Celotex, 477 U.S, at 324.

Page 3
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 11 of 33 PagelD: 171

B. Plaintiff’s Title VII claim should be dismissed based on Plaintiff's
failure to exhaust his administrative remedies.

In the instant case, Plaintiff has not presented any evidence that he obtained

the requisite “right to sue” letter from the EEOC to legally enable Plaintiff to pursue

his Title VII claims in federal court.

Before a plaintiff can sue in federal court under Title VII, he
must exhaust his administrative remedies. The Third Circuit has
explained the process as follows:

A plaintiff bringing an employment discrimination claim under Title
Vilmust comply with the procedural requirements set forth in 42
U.S.C. § 2000e-5. Before filing a lawsuit, a plaintiff must exhaust her
administrative remedies by filing a timely discrimination charge with
the EEOC. The EEOC will then investigate the charge, and the plaintiff
must wait until the EEOC issues a right-to-sue letter before she can
initiate a private action. Barzanty v. Verizon Pennsylvania, Inc., 361 F.
Appx 411, 413 (3d Cir, 2001) (citations omitted). The requirement that
administrative remedies be exhausted applies to both retaliation and
discrimination claims under Title VIE. Johnson _v. Shinseki, 410 F.
App'x 473 (3d Cir. 2011).

Rodridguez v. Ready Pac Produce, 2014 U.S. Dist. LEXIS 64139, at #26
(D.N.J. May 9, 2014).

 

In the instant case, Plaintiff has not presented evidence that he properly
exhausted his administrative remedies with regard to his Title VII retaliation claim.

Thus, the First Count of the Amended Complaint, Plaintiff's Title VII retaliation

claim should be dismissed.

Page 4
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS ¢ A PROFESSIONAL CORPORATION #LINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 12 of 33 PagelD: 172

C. Plaintiff's Title VI and NJLAD retaliation claims are analyzed
analogously using the McDonnell Douglas framework.

“Retaliation claims raised under Title VII and the NJ LAD are analyzed under
the same McDonnell Douglas burden shifting framework utilized in the
discrimination context.” Barnes v. Office Depot, Inc., 2009 U.S. Dist. LEXIS
109519, at *30-31 (D.N.J. Nov. 24, 2009); see also, Storms v. KA Indus. Servs.,
LLC, 2014 U.S, Dist. LEXIS 87893, at *34 n.5 (D.N.J. June 26, 2014) (“Analysis
under state law, specifically the New Jersey Law Against Discrimination ("LAD"),
mirrors the Title VII analysis because the New Jersey Supreme Court has explained
that ‘[iJn construing the terms of the LAD, this Court has frequently looked to
federal precedent governing Title VII... .’), citing, Lehmann v. Toys R Us, Inc.,
132 N.J. 587, 600, 626 A.2d 445 (1993).

To demonstrate a defendant-employer's liability for Title VII retaliation, a
plaintiff must have evidence that he (1) engaged in Title VII-protected activity; (2)
the defendant-employer took adverse employment action against the plaintiff; and
(3) there was a causal nexus between the plaintiff's participation in the protected
activity and the defendant's adverse action. Moore v. City of Phila., 461 F.3d 331,
340-41 (3d Cir. 2006); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.

1817, 36 L. Ed. 2d 668 (1973).

Page 5
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS # A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 13 of 33 PagelD: 173

Thus, in the instant case, Plaintiff's Title VII (First Count) and NJLAD (Fifth
Count) retaliation claims are subject to the same analysis and should be dismissed

for the same reasons, set forth below,

D. Plaintiff cannot establish the causation element of his Title VII and
NJLAD retaliation claims.

Under Title VII, to establish causation for a retaliation claim, plaintiffs must
show that their participation in protected activity was a “but-for” cause of their
adverse employment action. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,
133 8, Ct. 2517, 2533, 186 L. Ed. 2d 503 (2013). This standard requires plaintiff to
demonstrate that the adverse action “would not have occurred” absent the alleged
wrongful retaliation. Id.; see also, D'Ambrosio v. Crest Haven Nursing & Rehab.
Ctr., 755 F. App'x 147, 153 (d Cir. 2018) (“The Supreme Court has clarified that

the third element of a Title VII retaliation claim requires but-for causation.”).

A plaintiff may rely on a broad array of evidence to demonstrate the
causal link between the protected activity and the adverse employment
action taken. She can meet this burden by proffering evidence of an
employer's inconsistent explanation for taking an adverse employment
action, a pattern of antagonism, or temporal proximity
unusually suggestive of retaliatory motive. These are not the exclusive

ways to show causation, as the proffered evidence, looked at as a whole,

may suffice to raise the inference.

Carvalho-Grevious v, Del. State Univ., 851 F.3d 249, 260 (3d Cir. 2017)
(internal citations and quotations omitted).

In the instant case, the evidence, neither when analyzing the individual factors

above, nor the evidence “as a whole” is sufficient to raise an inference that Plaintiff

Page 6
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION sLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 14 of 33 PagelD: 174

alleged protected conduct and adverse actions. First, Plaintiff has not presented
evidence that Defendants have given “inconsistent” explanations for the adverse
actions taken against Plaintiff. Second, Plaintiff has not presented evidence of any
pattern of antagonism. Plaintiff has not shown that he was disciplined more harshly
or more often than other employees. While Plaintiff alleges that other officers made
a practice of signing CI payments as witnesses for payments they did not actually
witness, Plaintiff has presented no evidence to support these claims. With regard to
the Brady notification letter, it is undisputed that Brady disclosures were issued for
three other officers involved the wiretap investigation in addition to Plaintiff. (R.
111). Finally, the time between the protected activity and the alleged retaliation in
the instant case is not “usually suggestive” so as to create a presumption of causation.
By Plaintiffs own estimation, his protected activity occurred in April 2013, and the
initial retaliatory conduct, i.e. the sustained violated which resulted from the Cruz
investigation, occurred sometime in 2014 (Cuff issued a memo regarding is findings
in late October 2014.)' See, Berry v. N.J. State Prison, 2009 U.S. Dist. LEXIS
115171 (D.N.J. December 10, 2009) (finding that a five-month time-lag between
complaint and adverse action is not “so unusually suggestive” that temporal

proximity alone creates a presumption of causation.); see also Williams v. Phila.

 

' See, Exhibit 16, CC/000969-CC/000985.

Page 7
Brief in Support of Motion for Summary Judgment by Defendants
’ BARKER, GELFAND, JAMES & SARVAS « A PROFESSIONAL CORPORATION eLINWOOGD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 15 of 33 PagelD: 175

Hous, Auth, Police Dept., 380 F.3d 751, 760 (3d Cir. 2004) (finding that a two-
month time-lag between protected activity and alleged retaliation does not
necessarily give rise to inference of causation); Horneff vy. PSEG Nuclear, LLC,
2015 U.S. Dist. LEXIS 6613, at *43 (D.NJ. Jan. 21, 2015) (finding that an
approximate 3-month time lag was not “usually suggestive” in terms of temporal
proximity). Thus, in the instant case, Plaintiff cannot establish the causation element
of his Title VII and NJLAD retaliation claims.

EK. In the alternative, Plaintiff cannot establish the “protected
conduct” element of his Title VII and NJLAD claims.

In the alternative, Plaintiff cannot establish that he engaged in “protected
activity” within the meaning of Title VII and the NJLAD. Participating in an internal

investigation is not considered “protected conduct.” See, e.g., Slagle v. Cnty, Of

 

Clarion, 435 F.3d 262, 265 (3d Cir. 2006); Mathews v. Cingular Wireless, 2011 U.S,
Dist. LEXIS 16506, at *5 (D.N.J. Feb. 16, 2011); Tuthill v. Consolidated Rail Corp.,
1997 U.S. Dist. LEXIS 13304, at *4 (E.D. Pa. Aug. 26, 1997). In the instant case,
the only “protected activity” alleged by Plaintiff is his participation in the internal
affairs investigation into complaints made by CCPO Det. Lynn Wehling. As Plaintiff
acknowledges, Wehling’s civil lawsuit settled prior to trial, which Plaintiff learned
from reading the newspaper. (R. 23). Thus, Plaintiff cannot establish the “protected
conduct” element of his Title VII and NJLAD retaliation claims.
Page 8

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS # A PROFESSIONAL CORPORATION #LINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 16 of 33 PagelD: 176

F, In the alternative, Plaintiff cannot establish the “adverse
employment action” element of his Title VI and NJLAD claims.

In the alternative, Plaintiff cannot show he suffered an adverse employment
action within the meaning of Title VII and the NJLAD. For purposes of Title VII,
an adverse employment action is one that is “serious and tangible enough to alter an
employee's compensation, terms, conditions, or privileges of employment, deprive
her future employment opportunities, or otherwise have a 'materially adverse! effect
on her status as an employee.” Hargrave vy, Cnty. of Atl, 262 F. Supp. 2d 393, 427
(D.N.J. 2003), quoting, Robinson v. City of Pittsburgh, 120 F.3d 1286, 1300-01 Gd
Cir. 1997), citing, Burlington Indus. Inc. v. Ellerth, 524 U.S. 742, 749, 118 S. Ct.
2257, 141 L. Ed. 2d 633 (1998) (defining adverse employment action as "significant
change in employment status, such as hiring, firing, failing to promote,
reassignment, a decision causing a significant change in benefits"). An adverse
employment action is defined similarly for purposes of the NJLAD. Marrero v,
Camden Cnty. Bd. of Soc, Servs., 164 F. Supp.2d 455, 473 (D.N.J. 2001) (“In order
to constitute adverse employment action for purposes of the LAD, retaliatory
conduct must affect adversely the terms, conditions, or privileges of the plaintiff's
employment or limit, segregate, or classify the plaintiff in a way which would tend
to deprive her of employment opportunities or otherwise affect her status as an
employee.”) (internal quotations omitted). As will be explained in detail below, none

Page 9

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS # A PROFESSIONAL CORPORATION #LINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 17 of 33 PagelD: 177

of the alleged retaliatory conduct in the instant case qualifies as an adverse
employment action.

1. The sustained finding resulting from the Cruz investigation.

“An actionable adverse employment action is ‘a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits.’” Betts v. Summit Oaks Hosp., 687 Fed. Appx. 206, 2017 U.S. App. LEXIS

7418, 2017 WL 1506640, at *2 (3d Cir. Apr. 27, 2017), quoting, Burlington Indus.,

 

Inc. v. Ellerth, 524 U.S. 742, 761, 118 S. Ct. 2257, 141 L, Ed. 2d 633 (1998)). Stated
differently, an adverse employment action must be “serious and tangible enough to
alter an employee's compensation, terms, conditions, or privileges of employment.”
Fiorentini v. William Penn Sch. Dist., 665 F. App'x 229, 234 (3d Cir. 2016), quoting,
Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001)).

“A written reprimand is, in and of itself, clearly not enough to rise to the level
ofan adverse employment action.” Rizzo v. PPL Serv. Corp., 2005 U.S. Dist. LEXIS
6757, at *25 (E.D. Pa. Apr. 19, 2005); see also, Hay v. GMAC Mortgage Corp.,
2003 U.S. Dist. LEXIS 16550 (E.D. Pa. Sept. 11, 2003); Urey v. Grove City College,
94 Fed. Appx. 79, 81 n.2 (3d Cir. 2004). The sustained finding was the equivalent a
written reprimand. It did not result in any suspension, demotion or change in pay.

While Plaintiff may attempt to argue that the adverse action was not the sustained

Page 10
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 18 of 33 PagelD: 178

finding itself but the resulting “Brady” issues surrounding Plaintiff and the wiretap
investigation, the two are very separate occurrences: they occurred years apart and
Plaintiff has absolutely no evidence that Cuff made the recommendation regarding
a sustained disciplinary finding against Plaintiff with regard to the Cruz investigation
in anticipation that, years later, FAP Shapiro would take some action against
Plaintiff. Defendants will analyze the extent to which the “Brady” issues constitute
an adverse employment action below.
2. The transfer to the Grand Jury/Trial Unit.

Plaintiff's transfer to the Grand Jury/Trial Unit was not an adverse
employment action. See, Woods v. Salisbury Behavioral Health, Inc., 3 F. Supp. 3d
238, 251 (M.D. Pa. 2014) (holding that to establish that a denial of a transfer was an
adverse employment action, the plaintiff must establish “that the position was
objectively better [or worse] than his or her current position”); see also, Swain v.
City of Vineland, 457 F. App'x 107, 110 (3d Cir. 2012), citing, Williams v. Bristol-
Myers Squibb Co., 85 F.3d 270, 274 (7th Cir. 1996) (“A purely lateral transfer, that
is, a transfer that does not involve a demotion in form or substance, cannot rise to
the level of a materially adverse employment action.”), While Plaintiff asserts that
the Grand Jury/Trial Unit is a “putative” assignment which provided less opportunity
for overtime than his previous assignment, he has produced no competent evidence

to support this allegation.

Page |i
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS « A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 19 of 33 PagelD: 179

3. The “Brady” disclosures.

As described above, an “adverse employment action” is one which results in
a “significant change in status.” This requirement is not satisfied with regard to the
Brady issues regarding Plaintiff and the wiretap investigation. As FAP Shapiro
explained, the wiretap investigation was lengthy, “very involved” and high profile,
(R. 112). Thus, “in an abundance of caution,” due to the sustained finding from the
Cruz investigation, FAP Shapiro made a decision that Plaintiff should not be an
affiant for the wiretap investigation. (R. 108-110), It was later determined that
Plaintiffhad handled some evidence during the wiretap investigation and thus was a
potential “chain of custody” witness at trial. Thus, again, out of an “abundance of
caution,” FAP Shapiro issued a Brady disclosure letter for Plaintiff and three other
potential officer witnesses. (R. 111). It is simply not the case that Plaintiff has been
labeled as a “Brady officer” and is thereby prohibited from testifying into perpetuity
(indeed Plaintiff was listed as a potential testifying witness in the wiretap case itself),
rather, FAP Shapiro made determinations specific to the wiretap investigation that
essentially it was “better to be safe than sorry” given the importance of that
investigation. In that regard, while Plaintiff has asserted that the “Brady disclosure”
has materially affected his ability to testify in future cases, he has not presented any

evidence to support this allegation. Thus, FAP Shapiro’s determinations regarding

Page 12
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS « A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 20 of 33 PagelD: 180

potential “Brady issues” in the wiretap investigation does not constitute an adverse

employment action.

4, The LA investigation into a search warrant being served on
an incorrect residence.

A mere investigation without more does not constitute adverse employment
action under the NJLAD. El-Sioufi v. St. Peter's Univ. Hosp., 382 N.J. Super. 145,
170, 887 A.2d 1170 (App. Div. 2005); see also, Beasley v. Passaic Cty., 377 N.J.
Super. 585, 606-07, 873 A.2d 673, 684-85 (Super. Ct. App. Div. 2005) (“[A]n
investigation of an employee is not normally considered retaliation.”), citing, Jones
v. Fitzgerald, 285 F.3d 705, 715 (8th Cir.2002); Breaux v. City of Garland, 205 F.3d

150, 158 (Sth Cir.), cert. denied, 531 U.S. 816, 121 S.Ct, 52, 148 L.Ed.2d 21 (2000).

 

“An investigation, if conducted properly, should reveal whether the basis
for the complaint is reasonable." Beasley, supra, citing, Higgins v. Pascack Valley
Hosp., 158 N.J. 404, 424, 730 A.2d 327, 338 (1999); see also, Spinks v. Twp. of
Clinton, 402 N.J. Super. 465, 484, 955 A.2d 304, 316 (App. Div. 2008). (“An
employer must be free to investigate complaints of employee misconduct without
fear of LAD liability. Only when the investigation results in some real detriment,
such as a suspension, demotion, or termination, should the aggrieved employee be
able to invoke the protection of the LAD.”). Thus, the investigation itself cannot
constitute an adverse employment action.
Page 13

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS # A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 21 of 33 PagelD: 181

Plaintiff alleges that as a result of the investigation he received a “verbal
written reprimand” (R. 58), which as evidenced by Rizzo, supra, Hay, supra, and
Urey, supra, does not rise to the level of an adverse employment action.

5. Plaintiff has not applied for any promotion and thus has no
viable failure to promote claim.

To the extent Plaintiff makes a failure to promote claim, that claim fails
because, as Plaintiff admits, he has not applied for any promotion during the relevant
time period. (R. 65). It is also undisputed that there is a formal application process
for officer promotions within the CCPO, an officer must formally apply for the
position. (R. 188-189). In other words, there are no “automatic” promotions or
“informal” promotional process; on the contrary, an officer must actually submit an
application to be considered for a promotion. Thus, Plaintiff cannot establish a
failure to promote claim. See, Skoorka v. Kean Univ., 2019 U.S. Dist. LEXIS 39024,
at *20 n.18 (D.N.J. Mar. 11, 2019) (dismissing the plaintiffs failure to promote
claim because the plaintiff did not allege that he applied for the position or the
position was being filled through some sort of informal process where no application

was necessarily required).

Page 14
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS « A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 22 of 33 PagelD: 182

G. In the alternative, Defendants have a legitimate business reason of
the employment actions taken as to Plaintiff which Plaintiff cannot
sufficiently rebut.

In the alternative, even if Plaintiff could establish a prima facie case for
retaliation under Title VII and/or the NJLAD, the Defendants have proffered
legitimate business reasons for the employment actions taken which Plaintiff cannot

sufficiently rebut.

Lf the employee establishes this prima facie case of retaliation, the
familiar McDonnell Douglas approach applies in which "the burden
shifis to the employer to advance a legitimate, non-retaliatory reason"
for its conduct and, if it does so, "the plaintiff must be able to convince
the factfinder both that the employer's proffered explanation was false,
and that retaliation was the real reason for the adverse employment
action." Krouse v, Am. Sterilizer Co., 126 F.3d 494, 500-01 (3d Cir.
1997). To survive a motion for summary judgment in the employer's
favor, a plaintiff must produce some evidence from which a jury could
reasonably reach these conclusions. Fuentes v. Perskie, 32 F.3d 759,
764 (3d Cir. 1994).

Moore v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006).

 

In the instant case, the actions taken by the Defendants were reasonable and
based on legitimate business reasons. It does not appear that Plaintiff is challenging
the decision to initiate the Cruz investigation as the investigation began in 2012,
prior to Plaintiffs alleged protected conduct in 2013, but rather the “sustained”
finding against him which resulted from the investigation. The sustained finding
against Plaintiff as a result of the Cruz investigation was based on a legitimate

reason, namely, Plaintiff signed a CI payment form as a witness when, in fact,

Page I5
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS @ A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 23 of 33 PagelD: 183

Plaintiff did not actually witness the payment. (R. 76, 84-89, 182-183). While
Plaintiff contends that it was a common practice within the CCPO during that time
period to sign CI payment forms as a witness despite having not witnessed payment,
Plaintiff has presented no evidence that this was the case beyond his own allegations.
Plaintiffs transfer to the Grand Jury/Trial Unit was undisputedly in part a large
organizational restructure in which 24 officers, Plaintiff among them, were
transferred, (R. 187). As Chief Necelis testified, when he took over as Chief, he
made it a practice to rotate officers through various units and, as such, nearly every
CCPO has been transferred at least once since Necelis took over as Chief. (R. 133-
134). Regarding FAP Shapiro’s decision that Plaintiff would not be an affiant on the
Wiretap case, as Shapiro explained, the wiretap was an extremely long, large and
costly investigation which necessitated the utmost caution. (R. 108-113). Moreover,
Shapiro has an obligation to investigate and report any potential “Brady” issues. In
that regard, it is undisputed that Plaintiff had a sustained violation, and, in that sense,
Shapiro’s hands were more or less tied. Regarding the Brady disclosure letter, this
was due to Plaintiff having handled some evidence in the wiretap case making him
a potential witness. As Shapiro also explained, this disclosure was made regarding
three other officers involved in the case, not just Plaintiff. (R. 111). Finally, the
internal affairs investigation into the service of a search warrant at an incorrect

residence was initiated based a citizen complaint, which the CCPO is required to

Page 16
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION @eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 24 of 33 PagelD: 184

investigate. (R. 191). Moreover, the allegations were based on credible information
warranting further investigation. Plaintiff has not offered sufficient competent
evidence to refute the above stated reasons. Thus, even if Plaintiff could establish
his prima facie case for retaliation, those claims nonetheless fail.

H. ‘Plaintiff’s retaliation claims pursuant to 42 U.S.C. 1983 and the
NJCRA are analyzed analogously and should therefore be
dismissed for the same reasons.

Plaintiff's retaliation claims under 42 U.S.C. § 1983 and the New Jersey Civil
Rights Act (“NJCRA”) are analyzed analogously and should therefore be dismissed
for the same reasons. The NJCRA was codified under N.J.S.A. 10:6-2 and is
modeled after 42 U.S.C. § 1983. Celestine v, Foley, 2010 U.S. Dist. LEXIS 132511,
*22-24 (D.N.J. December 14, 2010); Rezem Family Assocs., LP v. Borough of
Millstone, 423 N.J. Super. 103, 115 (App. Div. 2011). Furthermore, New Jersey
courts have looked to §1983 principles to edify questions regarding the New Jersey
Civil Rights Act. See, e.g., Den Hollander y, Twp. Of Franklin, 2010 N.J. Super.
Unpub. LEXIS 2314 (Law Div. January 22, 2010). Constitutional claims such as
false arrest, excessive force, false imprisonment and malicious prosecution claims
under the NJCRA are analyzed (and dismissed based on) the same reasoning as
similar claims made pursuant to 42 U.S.C, § 1983. See, e.g., Middleton v. City of

Ocean City, 2014 U.S. Dist. LEXIS 88368, at *18 n.4 (D.N.J. June 30, 2014)

(“[Flederal and New Jersey law governing Plaintiff's alleged constitutional

Page 17
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS © A PROFESSIONAL CORPORATION #LINWOGCD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 25 of 33 PagelD: 185

violations are substantially similar. As the Court holds that Plaintiffs false arrest,
false imprisonment, malicious prosecution, and illegal search claims fail under the
United States Constitution, they would similarly fail under article I paragraph 7 of
the New Jersey Constitution.”); Applewhite v. Twp. of Millburn, 2013 U.S. Dist.
LEXIS 145759, at *12-13 (D.N.J. October 9, 2013) (stating that “the Court will
analyze the NJCRA claim analogously to the § 1983 claim” and subsequently
dismissing both claims based on a finding that probable cause existed). Thus, in the
instant case, Plaintiffs NJCRA retaliation claim and Plaintiff's 42 U.S.C. § 1983
retaliation claim should be dismissed for the same reasons.

L Plaintiff cannot establish his 42 U.S.C. 1983 and NJCRA retaliation
claims.

First, Plaintiff’s retaliation claims under 42 U.S.C. 1983 and the NJCRA
should be dismissed for substantially the same reasons, outlined above, that
Plaintiff's Title VIL and NJLAD retaliation claims should be dismissed. See, e.g.,
Cottrell v. Wheels, 2011 U.S. Dist. LEXIS 26646, at *21-23 (D.N.J. Mar. 15, 2011)
(analyzing and dismissing the plaintiffs ADA and NJLAD claims and then
summarily dismissing the plaintiffs NJCRA claim because that claim was
essentially a theory that “Defendants' violated [the plaintiff's] substantive right to be
free from retaliation for activity protected under the ADA and the NJLAD”); see
also, Williams v. Rowan Univ., 2014 U.S. Dist. LEXIS 171396, at *48 (D.N.J, Dec.

Page 18

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 26 of 33 PagelD: 186

11, 2014) (citing Cottrell and dismissing the plaintiff's NJCRA retaliation claim for
the same reasons the Court dismissed the plaintiff's NJLAD retaliation claim). As
in Cottrell and Williams, Plaintiff s theory of liability in the instant case is essentially
that his substantive right to be free of retaliation was violated when he engaged in
protected activity under Title VII and the NJLAD. Thus, like the Court in Cottrell
and Williams, this Court should dismiss Plaintiff's 1983 and NJCRA retaliation
claims.

Nonetheless, Defendants will briefly analyze Plaintiff's 1983 and NJICRA
retaliation claims apart from Plaintiff's Title VII and NJLAD claims. “To state a
First Amendment retaliation claim, a public employee plaintiff must allege that his
activity is protected by the First Amendment, and that the protected activity was a
substantial factor in the alleged retaliatory action.” Gorum v. Sessoms, 561 F.3d 179,
184 (3d Cir. 2009). “The first factor is a question of law; the second factor is a
question of fact.” Hill v. Borough of Kutztown, 455 F.3d 225, 241 (3d Cir. 2006),
“A public employee's statement is protected by the First Amendment when, (1) in
making it, the employee spoke as a citizen, (2) the statement involved a matter of
public concern, and (3) the government employer did not have an adequate
justification for treating the employee differently from any other member of the
general public as a result of the statement he made.” Gorum, 561 F.3d at 185

(citations omitted). “Whether an employee's speech addresses a matter of public

Page 19
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS ¢ A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 27 of 33 PagelD: 187

concern must be determined by the content, form, and context of a given statement,
as revealed by the whole record. The content of speech on a matter of public concern
generally addresses a social or political concern of the community, thus implicating
significant First Amendment concerns.” Id. at 187 (citations omitted).

First, in the instant case, it abundantly clear that when Plaintiff allegedly
corroborated “some” of Wehling’s allegations in response to specific questioning as
part an internal and entirely confidential investigation, Plaintiff was not speaking in
his capacity as a private citizen nor speaking on a matter of public concern, quite the
opposite. Moreover, Plaintiff was not making any claims or statements regarding
alleged widespread harassment or sexism throughout the CCPO, again, to the
contrary, Plaintiff's statements related to an isolated issue between Det. Chopek and
Det. Wehling. See, e.g., Mitchell v. Miller, 884 F. Supp. 2d 334, 362-65 (W.D. Pa.
2012) (noting that not every violation of Title VII committed by a public employer
necessarily implicates matters of public concern and finding that the plaintiffs
complaints that she was being mistreated because she was female did not rise to the
level of a matter of public concern). Furthermore, for substantially the same reasons
detailed above in Section HI(D), Plaintiff cannot show that his speech was a
“substantial factor” in any of the alleged adverse actions taken against him. There is
simply no evidence that any of the Defendants gave any weight or consideration to

Plaintiffs alleged “corroboration” of “some” of Wehling’s allegations when making

Page 20
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 28 of 33 PagelD: 188

any of the alleged adverse employment decisions. As such, Plaintiffs 1983 and

NJCRA retaliation claims should be dismissed.
J. Plaintiff cannot establish his 42 U.S.C. 1983 due process claim.
Plaintiff cannot establish his due process claims under 42 USC 1983 or the

NJCRA. “The fundamental requirement of due process is the opportunity to be heard
at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.
319, 333, 96S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976), quoting, Armstrong v. Manzo,
380 U.S. 545, 552, 85 S. Ct. 1187, 1191, 14 L. Ed. 2d 62 (1965)). Due process is

“flexible and calls for such procedural protections as the particular situation

demands.” Id.

{W]hen a plaintiff challenges the validity of a legislative act,
substantive due process typically demands that the act be rationally
related to some legitimate government purpose. In contrast, when a
plaintiff challenges a non-legislative state action (such as an adverse
employment decision), we must look, as a threshold matter, to whether
the property interest being deprived is "fundamental" under the
Constitution. [f it is, then substantive due process protects the plaintiff
from arbitrary or irrational deprivation, regardless of the adequacy of
procedures used. If the interest is not “fundamental,” however, the
governmental action is entirely outside the ambit of substantive process
and will be upheld so long as the state satisfies the requirements of
procedural due process.

Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d Cir. 2000)

As the Court held in Nicholas, a public employee’s “right” to continued
employment is not a “fundamental right” which implicates substantive due process.

Id.; see also, Smith v. Twp. of E. Greenwich, 519 F. Supp. 2d 493, 503 (D.N.J. 2007).

Page 21
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 29 of 33 PagelD: 189

“A two-stage analysis is employed to determine a procedural due process
claim under 42 U.S.C. § 1983: (1) whether the asserted individual interests are
encompassed within the fourteenth amendment's protection of life, liberty, or
property; and (2) whether the procedures available provided the plaintiff with due
process of law.” Clayton v. City of Atl City, 722 F. Supp. 2d 581, 590 (D.N.J. 2010).

As COS Cuff explained in his deposition, Plaintiff was not given a
Notification of Complaint, a/k/a/ a “target letter,” at the commencement of the Cruz
investigation or the wrong residence investigation because Plaintiff was not an initial
target in either investigation. (R. 90, 101-102). Nonetheless, even if Plaintiff were
the initial target of either investigation, it is still not mandatory that Plaintiff be
issued a target letter; rather, the investigating officer may decline to issue a target
letter if that officer feels issuing the letter would hamper the investigation. (R. 90,
191, 194). Thus, there simply is no fundamental right to receive a “target letter.”
Moreover, even if there were, Plaintiff was provided ample notice and given an
opportunity to have an attorney or Weingarten representative in both instances. (R.
182-186, 190). Plaintiff specifically declined any representation with regard to the
Cruz investigation and did in fact choose to have representation with him for his
interview for the wrong residence investigation. (R. 182-186, 190). Thus, even if
there was some fundamental right to notice, it was amply provided to Plaintiff.

Furthermore, with regard to procedural due process, even if it were the case that

Page 22

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 30 of 33 PagelD: 190

Plaintiff should have received a formal “target letter,” there is undisputedly a
grievance procedure through Plaintiff's police union and there is no evidence that he
availed himself of that procedure regarding any allegedly improper notice. Dykes v.
Se. Pa. Transp, Auth., 68 F.3d 1564, 1572 n.6 (3d Cir. 1995) (noting that “grievance
procedures outlined in collective bargaining agreements can satisfy due process
requirements”). Thus, Plaintiff cannot establish his due process claims.

K. Plaintiff cannot establish his 42 U.S.C. 1985 civil right conspiracy
claim.

Plaintiff also cannot establish his civil rights conspiracy claim made pursuant
to 42 USC 1985 (the Third Count of the Amended Complaint). To establish a civil
conspiracy under 42 U.S.C. § 1985, a plaintiff must establish: (1) a conspiracy; (2)
motivated by a racial or class based discriminatory animus designed to deprive,
directly or indirectly, any person or class of persons to the equal protection of the
laws; (3) an act in furtherance of the conspiracy; and (4) an injury to person or
property or the deprivation of any right or privilege of a citizen of the United States.”
H&R Grenville Fine Dining, Inc. v. Borough of Bay Head, 2011 U.S. Dist. LEXIS
145447, *27 (D.N.J. Dec. 19, 2011), citing, Lake v, Arnold, 112 F.3d 682, 685 (3d
Cir. 1997),

Furthermore, “although section 1985(3) applies to private conspiracies, the
statute was not intended to provide a federal remedy for all tortious, conspiratorial

Page 23

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 31 of 33 PagelD: 191

interferences with the rights of others, or to be a general federal tort law.” Id., citing,
Farber vy. City of Paterson, 440 F.3d 131, 135 (3rd Cir, 2006). “[T}]here must be
some racial, or perhaps otherwise class-based, invidiously discriminatory animus
behind the conspirators’ action.” Id., citing, Griffin v. Breckenridge, 403 U.S. 88,
102 (1971). Moreover, the Supreme Court has expressly held that commercial or
economic animus cannot form the basis for a cognizable § 1985(3) claim. Id. Thus,
‘class’ for the purposes of section 1985(3),

unquestionably connotes something more than a group of individuals

who share a desire to engage in conduct that the § 1985(3) defendant

disfavors. Otherwise, innumerable tort plaintiffs would be able to assert

causes of action under § 1985(3) by simply defining the aggrieved class

as those seeking to engage in the activity the defendant has interfered
with.

Bray v. Alexandria Women's Health Clinic, 506 U.S. 263, 268, 113 S. Ct. 753,

122 L, Ed. 2d 34 (1993).

Further, while “there are no precise parameters defining the boundaries of
‘class’ within the meaning of section 1985(3),” Lake, 112 F.3d at 685, the Third
Circuit has held that "a reasonable person must be able to ‘readily determine by
means of an objective criterion or set of criteria who is a member of the group and
who is not." Farber, 440 F.3d at 136, quoting, Aulson v. Blanchard, 83 F.3d 1, 5-6
(Ist Cir, 1996)). The requirement that group membership be capable of ready

determination reflects the Third Circuit's long-held determination that “[sluch
animus against a class must be based on: (1) immutable characteristics for which the
Page 24

Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS © A PROFESSIONAL CORPORATION eLINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 32 of 33 PagelD: 192

members of the class have no responsibility; and (2) historically pervasive
discrimination.” Russo v. Voorhees Twp., 403 F. Supp. 2d 352, 359-60 (D.N.J.
2005) (citations omitted). In other words, in order for a viable 1985 conspiracy claim
to exist, “defendants must have allegedly conspired against a group that has an
identifiable existence independent of the fact that its members are victims of the
defendants' tortious conduct.” Farber y. City of Paterson, 440 F.3d 131, 136 (3d Cir.
2006) (finding that an alleged class of “supporters of the administration” of the
former mayor does not constitute a “class” within the meaning of 1985),

First, Plaintiff's 1985 conspiracy claim fails because he cannot show he
belongs to a “class” within the meaning of 1985. As explained above, participating
in an internal investigation constitutes neither a “protected activity” under Title VII
or the NJLAD nor speech regarding “a matter of public concern” under 42 USC 1983
or the NJCRA. Moreover, even if Plaintiff could be said to have engaged in conduct
which may be considered “protected activity” and/or speech regarding a “matter of
public concern,” that still would not satisfy the class requirement of a 1985
conspiracy claim because, as described above, the 1985 “class” requirement
“connotes something more” than simply someone who engages in conduct
“disfavored” by the Defendants. Second, for all of the reasons set forth earlier in this
brief, Plaintiff cannot establish any wrongful conduct on the part of the Defendant

let alone some type of concerted conspiracy. Indeed, rather than some sort of a

Page 25
Brief in Support of Motion for Summary Judgment by Defendants
BARKER, GELFAND, JAMES & SARVAS ¢ A PROFESSIONAL CORPORATION #LINWOOD, NEW JERSEY 08221
Case 1:17-cv-07030-RBK-AMD Document 44-1 Filed 10/25/19 Page 33 of 33 PagelD: 193

“concerted effort” on the part of the Defendants, the evidence in this case shows that
each acted independently within the parameters of their position: Cuff investigated
the internal affairs complaints as required by his position, Shapiro, years later, made
an independent inquiry regarding any Brady concerns as he is required to do for
every case, Necelis advised and met with Plaintiff in his capacity as Plaintiff's
supervisor regarding Shapiro’s determination, and Webb-McRae oversaw the office,
recusing herself where necessary (i.e. the Wehling investigation). Finally, for the
same reasons detailed above in this brief, Plaintiff cannot establish any injury
because Plaintiff did not suffer any adverse employment action. Thus, Plaintiff
cannot establish his civil conspiracy claim.
IV. CONCLUSION
For the foregoing reasons, Defendants’ motion for summary judgment should
be granted and Plaintiff's Complaint should be dismissed with prejudice.
Respectfully submitted,
BARKER, GELFAND, JAMES & SARVAS

a Professional Corporation

By: s/Vanessa FE. James

Vanessa E. James, Esquire
Date: October 25, 2019

 

Page 26
Brief in Support of Motion for Summary Judgement by Defendants
BARKER, GELFAND, JAMES & SARVAS e A PROFESSIONAL CORPORATION #LINWOOD, NEW JERSEY 08221
